661 S.E.2d 242 (2008)
Jacinda BURTON, Administratrix of the Estate of Michael C. Burton
v.
PHOENIX FABRICATORS AND ERECTORS, INC. and DAVIS, MARTIN, POWELL & ASSOCIATES, INC.
Donna Davis, Administratrix of the Estate of Charles M. Davis
v.
Phoenix Fabricators and Erectors, Inc. and Davis, Martin, Powell & Associates, Inc.
No. 447P07.
Supreme Court of North Carolina.
April 10, 2008.
Richard E. Jester, Louisburg, for Mother.
Matthew Middleton, for Buncombe Co. DSS.
Christy E. Welhelm, for Father.
Jerry W. Miller, Attorney Advocate, Asheville, for Guardian ad Litem.
Prior report: ___ N.C.App. ___, 648 S.E.2d 235.

ORDER
Finding that the order of the trial court denying defendant's motion to dismiss affects a substantial right and will work injury if not *243 corrected before final judgment, we allow defendant's Petition for Discretionary, Review for the sole purpose of remanding the matter to the Court of Appeals for consideration of the merits. Defendant's Alternative Petition for Writ of Certiorari is denied.
By order of the Court in Conference, this 10th day of April, 2008,